Title: From Thomas Jefferson to Samuel Smith, 17 October 1800
From: Jefferson, Thomas
To: Smith, Samuel



Dear Sir
Monticello Oct. 17. 1800.

Your favor of the 8th. came to hand yesterday. I had in due time answered mr Yznardi, but not knowing where it would find him, I inclosed it to mr Barnes at Georgetown praying him to enquire for him & forward it. he has since written me he has done so. Mr. Yznardi had asked me to accept two casks of wine. my answer mentioned that I had made it a rule to accept no presents while in a public office: that as this rule was general it could not give offence to any body, and was necessary for my own satisfaction. I proposed at the same time to recieve the wines paying him their usual price; and expressed my thanks for his attention to me, of which I was as sensible as if I could have availed myself of it as he desired. supposing it will be a thing of course for mr Yznardi to assent to this, I will thank you to forward the casks to messrs. Gibson & Jefferson at Richmond. perhaps you may have learnt by some means the price of the wines. if so you will oblige me by the information, as it will enable me to remit the money to mr Yznardi should his motions prevent his reciept of my letter.—I congratulate you on the triumphs of republicanism in the city & county of Baltimore. the spirit of 76. had never left the people of our country. but artificial panics of rawhead & bloody bones had put it to sleep for a while. we owe to our political opponents the exciting it again by their bold strokes. whatever may be the event of the Executive election, the Legislative one will give us a majority in the H. of R. and all but that in the Senate. the former alone will keep the government from running wild, while a reformation in our state legislatures will be working and preparing a compleat one in the Senate. a President can then do little mischief. mr & mrs Carr are as well as their late catastrophe will permit. she is at Warren till she increases her family. I shall see you on the 17th. ensuing. health respect and esteem.

Th: Jefferson

 